PER CURIAM.
This is an appeal from an order of the District Court denying petition for review of an order of the referee in bankruptcy in disallowing a claim for $505.75, and also a claim for a pro rata allowance of commission on the distribution of $15,600, which claims were filed by the executrix of the estate of Charles A. Wood, deceased, seeking compensation for services alleged to have been rendered by him as special referee in a bankruptcy proceeding, and it appearing that before the bankrupt estate was administered, Charles A. Wood deceased, and a second special referee was appointed to complete the administration, and it appearing that there is no clear mistake in the concurrent findings of the referee and of the District Court upon which the order is based (cf. Fruehauf Trailer Co. v. Bridge, 6 Cir., 84 Fed.2d 660, 663), and that the matter of allowance was determined by the District Court in its order of April 12, 1938, in accordance with Title 11, Section 68, U.S.C., 11 U.S.C.A. § 68, it is therefore ordered that the order and judgment of the District Court be affirmed.